                     Case 19-01298-MAM         Doc 295     Filed 05/08/20   Page 1 of 1
Form CGFCRD3 (5/8/2020)

                              United States Bankruptcy Court
                                       Southern District of Florida
                                         www.flsb.uscourts.gov
Case Number: 18−16248−MAM                                                   Adversary Number: 19−01298−MAM

In re:
Name of Debtor(s): Chance & Anthem, LLC
 −−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/
Robert C Furr
Plaintiff(s)
VS.

Jeffrey M Siskind, Siskind Legal Services, Tanya Siskind, Second
Siskind Family Trust, CannaMed Pharmaceuticals, LLC, Sovereign
Gaming and Entertainment, LLC, Florida's Association of Community
Banks and Credit Unions, Incorporated, Sympatico Equine Rescue,
Inc. and Robert Gibson
Defendant(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/

                                       RENOTICE OF HEARING
                                            Sua Sponte by the Court

NOTICE IS HEREBY GIVEN that a hearing will be held on May 12, 2020 at 10:00 AM

by TELEPHONE. To participate call Court Solutions (917) 746−7476

A reservation to participate in the hearing is required. Call Court Solutions at
(917) 746−7476 no later than 3:00 p.m., one business day prior to the date of the hearing.

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
hearings by TELEPHONE. Individuals not represented by counsel will be able to use the telephonic
services FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

to consider the following:

Motion to Extend Time to Conduct Discovery Filed by Counter−Claimant Jeffrey M Siskind (284)

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 5/8/20                                           CLERK OF COURT
                                                        By: Maria Romaguera−Serfaty
                                                        Courtroom Deputy
